Abatement Order filed May 12, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00253-CV
                                   ____________

                        UNIQUE M. GREEN, Appellant

                                         V.

                       BRENDA GALLOWAY, Appellee


               On Appeal from County Civil Court at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1178286

                            ABATEMENT ORDER

      Notice was filed on April 7, 2022, that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on March 4, 2022, appellant, Unique Mica
Green, petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Southern District of Texas under case number 22-30587.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel Consists of Chief Justices Christopher and Justices Wise and Jewell.